UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
MIGUEL LAWRENCE,

                                            Plaintiff,
                                                                 OPINION & ORDER
        - against -
                                                                 No. 18-CV-2537 (CS)
CHEMPRENE, INC., ANTHONY PATINELLA,
and SUSAN GARRISON,

                                             Defendants.
-------------------------------------------------------------x

Appearances:

Jimmy M. Santos
Law Offices of Jimmy M. Santos, PLLC
Cornwall, New York
Counsel for Plaintiff

Robert F. Manfredo
Mara D. Afzali
Bond, Schoeneck & King, PLLC
Albany, New York
Counsel for Defendants

Seibel, J.

        Before the Court is Defendants’ motion for summary judgment. (Doc. 62.)

I.      BACKGROUND

        The following facts are based on the Defendants’ Local Civil Rule 56.1 Statement and

Plaintiff’s Response and are undisputed except as noted.
               Facts

               1.      Allegations of Discrimination in the Workplace

       Plaintiff Miguel Lawrence began working for Defendant Chemprene, Inc.,

(“Chemprene”), in the early 1990s. (Doc. 78 (“P’s 56.1 Resp.”) ¶ 1.)1 During the relevant

period, Plaintiff worked in the mixing department and held the title of “Chemical Warehouse

Group Leader.” (Id.)

       In December 2007, Plaintiff told his supervisor, George Dionysius, that a coworker

named Alba Arvelo told Aswad Simmons, another employee in the mixing department, “[T]ell

that black [motherfucker] to order bags,” in reference to Plaintiff. (Id. ¶¶ 12-13 (second

alteration in original).) Dionysius told Plaintiff to report the incident to Human Resources

(“HR”), which Plaintiff did. (Id. ¶ 15.) Arvelo was terminated a day or two later. (Id.)

       On an unspecified date, Plaintiff complained to Defendant Susan Garrison, Chemprene’s

Production Supervisor, (id. ¶ 3), about another coworker named Jorge Rodriguez. (Id. ¶ 18.)

Plaintiff told Garrison that Rodriguez was loitering in the mixing department, and Garrison

agreed that Rodriguez should not be spending time there. (Id.) Garrison investigated the

incident and learned that Plaintiff and Rodriguez had a history of conflict, including an incident

for which Rodriguez was formally reprimanded in 1998. (See id. ¶¶ 19-20.) Garrison spoke

with HR and with Defendant Anthony Patinella – who oversaw several departments including


       1
          In a number of Plaintiff’s 56.1 responses, he denies Defendants’ assertion in its entirety,
but in the body of the denial, addresses only a portion of the Defendants’ assertion. Local Civil
Rule 56.1(c) provides that each statement of fact put forth by the movant “will be deemed to be
admitted for purposes of the motion unless specifically controverted . . . by the opposing party.”
Further, “[m]ere assertions, unsupported by any affirmative and specific evidence, are
insufficient to raise a genuine issue of material fact for trial.” Tycoons Worldwide Grp. (Thai.)
Pub. Co. v. JBL Supply Inc., 721 F. Supp. 2d 194, 202 (S.D.N.Y. 2010). Accordingly, where
Plaintiff denies an assertion, but provides evidence to support only a portion of that denial, the
remainder of Defendants’ assertion will be deemed admitted for purposes of this motion.


                                                     2
the mixing department, (id. ¶ 2) – about “the prior history between Plaintiff and Rodriguez and

suggested that Rodriguez be kept out of [the mixing] department,” (id. ¶ 21). Defendants assert

that Patinella was not made aware of any acts of racial discrimination or harassment directed at

Plaintiff by Rodriguez. (Id. ¶ 22.) Plaintiff disputes this assertion, stating:

       Rodriguez told Plaintiff that Patinella had called [Plaintiff] a “stupid nigger” and
       that Patinella could not wait to get rid of [Plaintiff], i.e., terminate, his employment.
       Plaintiff told this [to] defendant Garrison and [Mary Kathryn (“Katie”)] Sens[2] and
       either Garrison and/or Sens stated that they would notify defendant Patinella to
       schedule a meeting, which never took place.

(Id. (citing Doc. 73 (“Lawrence Decl.”) ¶¶ 18-20).)3

       The allegation in Plaintiff’s declaration that, according to Rodriguez, Patinella referred to

Plaintiff using a vile slur is contradicted by Plaintiff’s deposition testimony. There Plaintiff

made it clear that Rodriguez reported only that Patinella had said that Plaintiff was stupid and on

thin ice and that Patinella wanted to get rid of him, whereas it was Rodriguez, not Patinella, who

called Plaintiff a “stupid nigger.” (Doc. 63 (“Manfredo Decl.”) Ex. 1 (“Lawrence Depo.”) at

42:23-46:7.) “It is well settled in this circuit that a party’s affidavit which contradicts his own

prior deposition testimony should be disregarded on a motion for summary judgment.” Mack v.

United States, 814 F.2d 120, 124 (2d Cir. 1987); see Moll v. Telesector Res. Grp., Inc., 760 F.3d

198, 205 (2d Cir. 2014) “[F]actual issues that a party creates by filing an affidavit crafted to

oppose a summary judgment motion that contradicts that party’s prior testimony are not




       2
         Sens was Chemprene’s Director of HR from 2008 through January 2016. (P’s 56.1
Resp. ¶ 4.)
       3
         Defendants contend that because of a medical issue, Patinella could not use the stairs to
go to Plaintiff’s area of the plant to meet with him, so Patinella asked Plaintiff to come to
Patinella’s area, which Plaintiff never did. (P’s 56.1 Resp. ¶ 98.)


                                                      3
‘genuine’ issues for trial.”). I therefore disregard the claim in Plaintiff’s affidavit that Rodriguez

said that Patinella used the slur.

        Toward the end of July 2014, an unidentified Chemprene employee reported to Sens that

another employee from the mixing department, Robert Kiene, had used a derogatory word when

referring to a Latino coworker. (P’s 56.1 Resp. ¶ 34.) Sens investigated the allegation, and

although she was unable to corroborate it, she issued a written warning to Kiene. (Id. ¶ 35.)

Only a few days later, Simmons reported to Garrison that Kiene had drawn a penis on a

compounding bag in the mixing department. (Id. ¶ 37.) Plaintiff testified that the drawing was

of a penis on a black man, (see Lawrence Depo. at 148:22-24 (“[H]e dr[e]w a man, a black guy,

a black individual with a black marker with the penis.”)), but Simmons stated that the drawing

was just a penis without a body, (P’s 56.1 Resp. ¶ 38). Defendants state that “[n]either Simmons

nor anyone else in the mixing department told Garrison that they felt this picture was racially or

sexually discriminatory or harassing.” (Id. ¶ 37.) Plaintiff, however, denies this statement in

part and asserts that Simmons “went to HR about a racist incident involving Kiene but nothing

was done.” (Id.)4 Kiene was written up and suspended for two-and-a-half days. (Id. ¶ 39.)

        In May 2015, after receiving a complaint from an unidentified employee, Sens and

Garrison conducted an investigation and discovered that Kiene had made a sexually

inappropriate comment about an employee’s daughter and made a statement to the effect of “the

police should shoot all the blacks.” (Id. ¶¶ 40-41.) Garrison also noted that “[t]he general


        4
         Plaintiff’s statement is not entirely accurate, though it is somewhat supported by
Simmons’s declaration. Simmons attested, “I went to HR concerning a racist comment made
towards [Plaintiff] and I, nothing was done.” (Doc. 74 (“Santos Decl.”) Ex. F (“Simmons
Decl.”).) It thus appears Simmons did complain to HR about Kiene engaging in some sort of
discrimination against Plaintiff, but it is unclear whether Simmons was complaining about the
drawing of a penis or a discriminatory statement. If the latter, it is unclear what this
discriminatory statement was.


                                                      4
consensus from the operators was that we are dealing with someone who uses vulgar language

and makes sexually explic[it] comments that we are offended by, as well as racist remarks.” (Id.

¶ 44.) During their investigation, Sens and Garrison spoke with Plaintiff, who confirmed the

statements had been made. (Id. ¶ 42.) Sens and Garrison also spoke with seven other

employees, six of whom confirmed Kiene’s racist and sexist comments. (Id.) Only one

employee, Larry Smith, denied that Kiene made the statements. (Id.) Sens and Garrison later

determined that Smith had been condoning Kiene’s behavior and not performing job duties

assigned to him. (Id.) Both Kiene and Smith were terminated on May 15, 2015. (Id. ¶ 45.)

       On an unspecified date, Plaintiff told Garrison that Mark Ford, another Chemprene

employee, “did not know what he was doing in the performance of his job duties.” (Id. ¶ 26.)

Then, in August 2016, Plaintiff complained to Garrison that Ford had been assigned to clean an

area called “the pit,” but Ford told coworkers that he was not going to do so. (Id. ¶ 27.) Plaintiff

states that Ford wrote on the “assignment sheet of paper . . . something to the effect of – ‘that’s a

nigger job.’” (Id. ¶ 29.) Plaintiff states that he complained about this to Garrison and Christina

Myers, Chemprene’s Director of HR and Environmental Health Safety. (Id.; see id. ¶ 5.)

Plaintiff further asserts that “Garrison and/or Myers” told Plaintiff that they would speak to

Patinella about Ford’s discriminatory behavior. (Id. ¶ 29.) No such meeting occurred before

Plaintiff was fired on September 21, 2016. (Lawrence Decl. ¶¶ 32-33.) Defendants

acknowledge that Plaintiff and Garrison met regarding Ford, but they state that Plaintiff did not

report to Garrison that Ford had used racial slurs or racially derogatory language. (See P’s 56.1

Resp. ¶ 29)5


       5
        After Plaintiff was terminated, another employee complained that Ford used the N
word. (P’s 56.1 Resp. ¶ 31.) Patinella issued Ford a “Memorandum of Corrective Action,” and
Ford was required to review Chemprene’s Anti-Harassment Policy. (Id. ¶ 32.)


                                                      5
       Shortly after Plaintiff’s conversation with Garrison about Ford, Plaintiff met with Myers

“in connection with a climate survey of the mixing department.” (Id. ¶ 30.) “The purpose of the

survey was to understand the employee dynamics and improve communication and efficiencies

within the department.” (Id.) Defendants assert that the survey was in part held to address

Plaintiff yelling at coworkers, but Plaintiff denies ever yelling at any coworkers. (Id.) Plaintiff

does not, however, deny that other employees had complained to Patinella about Plaintiff yelling

at them. (Id. ¶ 79.) During the meeting with Myers, Plaintiff complained that there was

favoritism toward Ford, among others, within the mixing department. (Id. ¶ 30.) Plaintiff did

not complain of discrimination. (Id.)

               2.      Department of Transportation Safety Training and Plaintiff’s
                       Termination

       Piotr Sowa was Chemprene’s Environmental Health and Safety Manager from September

2013 until January 2017. (Id. ¶ 6.) As part of his job, Sowa scheduled safety training programs,

including the Department of Transportation Hazardous Materials Training (the “Training”). (Id.

¶ 46.) During the summer of 2016, Sowa scheduled the Training for September 15, 2016. (Id.

¶ 48.)6 Sowa determined that Plaintiff had to attend the Training because his job required him to

receive and ship hazardous materials and these aspects of the job were subject to Department of

Transportation regulations. (Id ¶¶ 48-51.) Sowa distributed a training announcement to various

department heads and posted the announcement on bulletin boards throughout the facility. (Id.




       6
         Defendants’ 56.1 Statement and Plaintiff’s Response both state that the date of the
training was September 15, 2015, but based on the logical chronology of events, as well as
Sowa’s affidavit, (Doc. 69 (“Sowa Aff.”) ¶ 5), it is clear that they mean September 15, 2016.


                                                     6
¶¶ 53-54.) Plaintiff saw the Training announcement on the bulletin board prior to the Training.

(Id. ¶ 54.)

        Defendants state that in or around July 2016, Plaintiff told Garrison that he was not going

to attend the Training. (Id. ¶ 55.) Defendants further state that Plaintiff told Dionysius that he

was not going to attend the Training. (Id. ¶ 56.) Plaintiff denies telling anyone that he would not

go to the Training, (id. ¶¶ 55-56), but it is undisputed that Plaintiff expressed “concerns” about

the Training, Garrison checked with Patinella regarding those concerns, and Patinella told

Garrison to ask Sowa whether Plaintiff needed to attend, (id. ¶ 57). Sowa confirmed that the

Training was mandatory for Plaintiff because it was required every three years, (id.), and

Plaintiff had not been since September 2012, (id. ¶ 52). On July 27, 2016, Sowa emailed

Plaintiff stating, “I wanted to answer your question about the need of DOT Training for you.

Please see the quote from DOT regulations below. All employees who load[] or unload[]

Hazardous Materials are required to receive initial and 3 year refresher training. . . . I hope this

answers your question.” (Sowa Aff. Ex. 1; see P’s 56.1 Resp. ¶ 58.)7 After Sowa sent the email

to Plaintiff, Garrison assumed that Plaintiff understood that the Training was mandatory and that

Plaintiff planned to attend. (P’s 56.1 Resp. ¶ 59.)

        A few days before the training, Simmons overheard Plaintiff telling Dionysius that

Plaintiff was overloaded with work, but Dionysius told Plaintiff that the Training was



        7
         Plaintiff “does not recall being personally informed that he had to attend the
[Training].” (P’s 56.1 Resp. ¶ 58.) Arguably Plaintiff thereby concedes he was notified
electronically, but in any event, Plaintiff’s “failure to recall . . . is insufficient to create a genuine
dispute of material fact.” Maioriello v. N.Y. State Office for People with Developmental
Disabilities, 272 F. Supp. 3d 307, 334 (N.D.N.Y. 2017) (collecting cases), appeal dismissed,
No. 17-3508 (2d Cir. Dec. 5, 2017). Accordingly, it is undisputed for the purposes of this
motion that Plaintiff was informed that he had to attend the Training.



                                                        7
mandatory. (Id. ¶ 60.)8 Simmons stated that there was anticipation among the employees in the

mixing department to see whether Plaintiff would attend the Training. (Id.)

       On September 15, 2016, Plaintiff did not show up at the start of the Training. (Id. ¶ 61.)

Sowa tried contacting Plaintiff but was unsuccessful, so Sowa notified Myers. (Id.) Myers

contacted Garrison, and Garrison told Patinella that Plaintiff was not at the Training. (Id. ¶ 62.)

Patinella then told Dionysius to find Plaintiff and instruct him to get to the Training. (Id. ¶ 63.)

Defendants state that Dionysius explained to Patinella that Plaintiff had previously said that he

would not go to the Training, but Plaintiff denies ever making such statement to Dionysius. (Id.)

Patinella then used the facility’s intercom system to page Plaintiff, and Plaintiff called Patinella

back. (Id. ¶ 64.) Patinella told Plaintiff that he had to go to the Training, but Plaintiff hung up

on Patinella. (Id.) Dionysius was standing next to Plaintiff during this call, and Dionysius heard

Plaintiff say, “I’m not going,” but Plaintiff denies making this statement. (Id. ¶ 65.)

       About ten to fifteen minutes after Plaintiff hung up on Patinella, Plaintiff still had not

shown up at the Training. (See id. ¶ 66.) Patinella then paged Plaintiff a second time and

Plaintiff called back. (Id.) Plaintiff states that when Patinella paged a second time, Plaintiff was

on his way to the Training. (Id.) During the second call, Patinella told Plaintiff that he had to

report to the Training immediately, and Defendants state that Plaintiff still refused, but Plaintiff

denies doing so. (Id. ¶ 67.) Patinella told Plaintiff that he was being insubordinate and, as a

result, Plaintiff was suspended for three days and ordered to leave work, (id.), but Plaintiff denies

being told that he was being insubordinate, (id. ¶ 77). Defendants state that Plaintiff said he was

not going to leave the plant and Patinella could not force him to do so, which Plaintiff also



       8
           For the reasons stated in note 7, this statement is undisputed for the purposes of this
motion.


                                                       8
denies saying. (Id. ¶ 70.) Garrison heard Patinella say to Plaintiff, “What do you mean you’re

not going to leave? If you want to do it that way, I’ll just call the police and have them escort

you out of the building, so just get your stuff and go home,” but Plaintiff denies saying he would

not leave. (Id. ¶ 71.)

       Despite being told to leave the building, Plaintiff went to HR to get a memo regarding the

incident. (See id. ¶¶ 72-73.) HR gave Plaintiff a written suspension notice, which stated the

following:

       On 9/5/16 Tony Patinella called [Plaintiff] and requested that he go down to the
       front conference area to attend a HAZMAT training class. [Plaintiff] stated that he
       had already attended one, so he did not need to go. [Patinella] then advised
       [Plaintiff] that the training is a refresher course and as the Team Lead for the
       Chemical Warehouse, his attendance was mandatory. Still, [Plaintiff] refused, and
       hung up on [Patinella].

(Doc. 65 (“Garrison Decl.”) Ex. 6 (“Disciplinary Memo”).) Patinella and Myers signed the

Disciplinary Memo, but Plaintiff did not. (Id.) An unknown employee handwrote on the

Disciplinary Memo, “Employee refused to sign corrective action. Employee left premises after

administering.” (Id.) Plaintiff does not dispute any of the aforementioned, except he states that

the Disciplinary Memo inaccurately reflects that Plaintiff refused to go to the Training. (P’s 56.1

Resp. ¶ 75.)

       Either later on September 15, 2016, or shortly thereafter, Patinella told Myers that he

believed Plaintiff’s conduct was insubordinate in violation of Chemprene’s Employee

Handbook, (id. ¶ 77),9 and that Plaintiff should be fired, (id. ¶ 80). Myers asked Patinella and



       9
           The Handbook has a provision that states:
       Respect is mutual and all employees are expected to treat each other in a respectful
       manner. If an employee is asked to perform a job or task by a group leader, supervisor or
       manager and refuses it is considered to be insubordination and it will not be tolerated.



                                                       9
Garrison to provide written statements regarding the September 15, 2016 incident, which they

did. (Id.) Patinella’s statement noted that Plaintiff refused to attend the training and refused to

leave the plant after being told to do so. (See id. ¶ 81.) Myers then agreed with Patinella that

Plaintiff should be terminated. (Id. ¶ 82.) On September 21, 2016, Myers and Patinella gave

Plaintiff a Memorandum of Corrective Action that Myers had prepared, terminating Plaintiff for

insubordination. (Id. ¶ 83.)10

       When Plaintiff was given his termination notice, he did not allege that the termination

was retaliatory or based on his race. (Id. ¶ 84.) Neither Patinella nor Garrison used a racial slur

or derogatory language when giving Plaintiff his termination notice or at any other time. (Id.

¶¶ 100-101.)

       Plaintiff states that he was the only employee terminated for not attending the Training.

(Id. ¶ 103.) In addition to Plaintiff, Keith Scofield, Jesse Wood, and Aaron Yerks did not attend

the Training despite being on the Training Announcement sheet. (Id. ¶¶ 104-105.) Neither

Defendants’ 56.1 Statement nor Plaintiff’s response reference the race of these individuals.

Schofield and Yerks did not transport hazardous material, so they were not required to go to the

Training, and Wood had a prescheduled vacation on September 15, 2016, so he was permitted to

complete the Training online. (Id. ¶ 105.)




       Failure to perform a job or task as directed could result in discipline up to and including
       termination.
(Doc. 66 (“Myers Decl.”) Ex. 6.) Plaintiff was familiar with Chemprene’s policy on
insubordination. (P’s 56.1 Resp. ¶ 85.)
       10
          Plaintiff denies every assertion in this paragraph, but his denials do not address the
assertions directly; rather Plaintiff reiterates that he never refused to attend the Training, never
said he would not go to the training, and was not otherwise insubordinate. (See P’s 56.1 Resp.
¶¶ 77-83.)


                                                      10
               Procedural History

       On March 21, 2018, Plaintiff filed his Complaint against Chemprene, Patinella, John

Nicoletti, Dionysius, Ford, Rodriguez (incorrectly spelled George Rodriquez), Garrison, Myers,

and Valerie Lupino. (Doc. 1.) Defendants answered, (Doc. 39), and the parties engaged in

discovery. On August 3, 2018, Plaintiff agreed to move forward only against Defendants

Chemprene, Patinella, and Garrison, and the remaining Defendants were dismissed, (see Minute

Entry dated Aug. 3, 2018; Docket Entry dated Aug. 3, 2018), leaving the following claims: (1)

discrimination and hostile work environment under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e, et seq. (“Title VII”), against Chemprene; (2) discrimination and hostile work

environment under 42 U.S.C. § 1981 against Chemprene; (3) discrimination and hostile work

environment under New York State Executive Law §§ 290, et seq. (“NYHRL”), against all

Defendants; (4) retaliation under Title VII against Chemprene; (5) retaliation under § 1981

against Chemprene; and (6) retaliation under NYHRL against all Defendants, (see Doc. 1 ¶¶ 52-

64).

       On March 15, 2019, Defendants filed a pre-motion letter, (Doc. 53), to which Plaintiff

replied on March 22, 2019, (Doc. 54), and on March 29, 2019, the Court held a pre-motion

conference, (Minute Entry Mar. 29, 2019). During the conference, the Court set a briefing

schedule for Defendants’ motion for summary judgment, (id.), but both parties subsequently

requested extensions, (Docs. 55, 57). After I granted the parties’ extension requests, Defendants

had until July 15 to serve their motion, Plaintiff had until August 23 to serve his opposition

papers, Defendants had until September 6 to file their reply, and (because the parties chose to

bundle their papers) all briefs were to be filed on the Court’s Electronic Case Filing System on

September 6. (Docs. 56, 58.)




                                                    11
       On August 26, 2019, Defendants submitted a letter stating that Plaintiff had asked

Defendants for a one-day extension to August 24 to file his opposition, to which Defendants

agreed subject to the Court’s approval. (Doc. 59.) Defendants’ letter noted, however, that

Plaintiff never filed an application with the Court and never served Defendants with his

opposition papers. (Id.) In response to Defendants’ letter, and despite his papers already being

three days overdue, Plaintiff’s counsel requested another extension to September 9 to serve his

papers. (Doc. 60.) The Court denied Plaintiff’s request and ordered Plaintiff to file his

opposition that same day or Defendants’ motion would be deemed unopposed. (Doc. 61.)

       On August 26, 2019, Defendants filed their motion for summary judgment, 56.1

Statement, memorandum of law, (Doc. 71 (“Ds’ Mem.”)), and other supporting materials.

Plaintiff filed his own declaration and an attorney’s declaration with supporting exhibits, (Docs.

73-74), but did not file a 56.1 Response or a brief in opposition despite this Court’s order for

Plaintiff to file his “opposition” by the end of the day, (Doc. 61).

       On August 27, 2019, Defendants filed a letter requesting the Court to consider their

motion unopposed. (Doc. 75.) Plaintiff’s counsel responded with a letter, including numerous

citations, explaining why the motion should not be considered unopposed and requesting until

the end of the day to serve his opposition papers. (Doc. 76.) The Court granted Plaintiff’s

request and ordered Plaintiff to file his papers “in full today or the motion will be deemed

unopposed.” (Doc. 77.) Plaintiff filed a 56.1 Response but did not file a memorandum of law.11

On September 11, 2019, Defendants replied, addressing Plaintiff’s 56.1 Response. (Doc. 79.)




       11
         As I stated on August 27, 2019, Plaintiff’s counsel should consider that the time he
spends writing letters trying to excuse his lateness would be better spent getting the client’s work
done. (Doc. 77.)


                                                     12
II.     LEGAL STANDARD

        Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “[T]he dispute about a material fact is ‘genuine’ . . . if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it “might affect the outcome of the suit

under the governing law . . . . Factual disputes that are irrelevant or unnecessary will not be

counted.” Id. On a motion for summary judgment, “[t]he evidence of the non-movant is to be

believed, and all justifiable inferences are to be drawn in his favor.” Id. at 255.

        The movant bears the initial burden of demonstrating “the absence of a genuine issue of

material fact,” and, if satisfied, the burden then shifts to the non-movant to “present evidence

sufficient to satisfy every element of the claim.” Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d

Cir. 2008) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). “The mere existence of a

scintilla of evidence in support of the [non-movant’s] position will be insufficient; there must be

evidence on which the jury could reasonably find for the [non-movant].” Anderson, 477 U.S. at

252. Moreover, the non-movant “must do more than simply show that there is some

metaphysical doubt as to the material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986), and he “may not rely on conclusory allegations or unsubstantiated

speculation,” Fujitsu Ltd. v. Fed. Express Corp., 247 F.3d 423, 428 (2d Cir. 2001) (internal

quotation marks omitted).

        “A party asserting that a fact cannot be or is genuinely disputed must support the

assertion by . . . citing to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations . . .




                                                       13
admissions, interrogatory answers, or other materials . . . .” Fed. R. Civ. P. 56(c)(1). Where an

affidavit is used to support or oppose the motion, it “must be made on personal knowledge, set

out facts that would be admissible in evidence, and show that the affiant . . . is competent to

testify on the matters stated.” Id. 56(c)(4); see Major League Baseball Props., Inc. v. Salvino,

Inc., 542 F.3d 290, 310 (2d Cir. 2008). In the event that “a party fails . . . to properly address

another party’s assertion of fact as required by Rule 56(c), the court may . . . consider the fact

undisputed for purposes of the motion” or “grant summary judgment if the motion and

supporting materials – including the facts considered undisputed – show that the movant is

entitled to it.” Fed. R. Civ. P. 56(e).

III.    DISCUSSION

                The Motion Is Unopposed

        Plaintiff failed to serve full opposition papers despite multiple orders to do so. On two

occasions, the Court explained to Plaintiff and his counsel that failure to file opposition papers

would result in the Court deeming Defendants’ motion unopposed, (Docs. 61, 77), yet Plaintiff

still failed to submit a memorandum of law. Accordingly, I consider this motion unopposed.12

        Federal Rule of Civil Procedure 56 does not, however, “allow district courts to

automatically grant summary judgment on a claim simply because the summary judgment

motion, or relevant part, is unopposed.” Jackson v. Fed. Express, 766 F.3d 189, 194 (2d Cir.

2014). “‘Even unopposed motions for summary judgment must fail where the undisputed facts



        12
          This is not the first time in my experience that Mr. Santos has failed to properly oppose
a motion. See Holmes v. Astor Servs. for Children & Families, No. 16-CV-2260, 2017 WL
3535296, at *3 (S.D.N.Y. Aug. 16, 2017) (Mr. Santos did not file opposition to summary
judgment motion); see also Flynn v. McCabe & Mack LLP, No. 15-CV-5776, 2018 WL 794631,
at *5 (S.D.N.Y. Feb. 8, 2018) (noting Plaintiff’s opposition brief was stricken as untimely filed),
appeal withdrawn, No. 18-701, 2018 WL 4348054 (2d Cir. July 13, 2018).


                                                     14
fail to show that the moving party is entitled to judgment as a matter of law.’” City of N.Y. v.

Gordon, 155 F. Supp. 3d 411, 418 (S.D.N.Y. 2015) (quoting D.H. Blair & Co. v. Gottdiener, 462

F.3d 95, 110 (2d Cir. 2006)). Before entering summary judgment, the Court “must ensure that

each statement of material fact is supported by record evidence sufficient to satisfy the movant’s

burden of production” and “determine whether the legal theory of the motion is sound,” but “a

partial response arguing that summary judgment should be denied as to some claims while not

mentioning others may be deemed an abandonment of the unmentioned claims.” Jackson, 766

F.3d at 194-95.

       Despite Plaintiff’s counsel’s failure to properly oppose the motion, I will nevertheless

consider those papers he did file (Plaintiff’s declaration, counsel’s declaration, and the Local

Civil Rule 56.1 Response).

               Hostile Work Environment

       Defendants argue that Plaintiff’s hostile work environment claims should be dismissed

because, among other things, Plaintiff has failed to allege that Defendants’ conduct was

sufficiently severe and pervasive. (Ds’ Mem. at 11-16.) I agree.

       “‘To establish a hostile work environment claim . . . a plaintiff must produce enough

evidence to show that the workplace is permeated with discriminatory intimidation, ridicule, and

insult, that is sufficiently severe or pervasive to alter the conditions of the victim’s employment

and create an abusive working environment.’” Davis v. N.Y. Dep’t of Corr., 256 F. Supp. 3d

343, 350 (S.D.N.Y. 2017) (alteration omitted) (quoting Rivera v. Rochester Genesee Regional

Transp. Auth., 743 F.3d 11, 20 (2d Cir. 2014)); see Smith v. Town of Hempstead Dep’t of

Sanitation Sanitary Dist. No. 2, 798 F. Supp. 2d 443, 451 (E.D.N.Y. 2011) (hostile work

environment standard “is essentially the same” for Title VII, § 1981, and NYHRL claims),




                                                     15
reconsideration denied, 982 F. Supp. 2d 225 (E.D.N.Y. 2013), motion for relief from judgment

denied, No. 08-CV-3546, 2014 WL 12839299 (E.D.N.Y. Feb. 6, 2014). “In considering whether

a plaintiff has met this burden, courts should examine the totality of the circumstances,

including: the frequency of the discriminatory conduct; its severity; whether it is physically

threatening or humiliating, or a mere offensive utterance; and whether it unreasonably interferes

with the victim’s job performance.” Rivera, 743 F.3d at 20 (internal quotation marks and

alterations omitted). The test is both objective and subjective: “the misconduct shown must be

severe or pervasive enough to create an objectively hostile or abusive work environment, and the

victim must also subjectively perceive that environment to be abusive.” Id. (internal quotation

marks omitted). “Of course, it is axiomatic that mistreatment at work, whether through

subjection to a hostile environment or through other means, is actionable under Title VII only

when it occurs because of an employee’s protected characteristic, such as race or national

origin.” Id. (internal quotation marks and alterations omitted) (emphasis in original).

       While Plaintiff did not file a memorandum of law in opposition to Defendants’ motion,

Plaintiff’s 56.1 Response, read in the light most favorable to him, includes the following

allegations that go his hostile work environment claim: (1) in December 2007, Plaintiff was told

that Arvelo told Simmons, “[T]ell that black [motherfucker] to order bags,” in reference to

Plaintiff, (P’s 56.1 Resp ¶¶ 13-14); (2) Rodriguez told Plaintiff that Patinella had called him a

“stupid nigger,” (id. ¶ 22);13 (3) Kiene drew a penis on a mixing bag, (id. ¶ 37); Kiene made a

statement to the effect of “the police should shoot all the blacks,” (id. ¶ 41); and (5) Ford wrote



       13
          Plaintiff does not allege that Rodriguez ever made discriminatory statements other than
relaying that Patinella called Plaintiff a “stupid nigger.” (See P’s 56.1 Resp. ¶ 23 (asserting only
that Rodriguez relayed Patinella’s statement but not that Rodriguez made any additional
discriminatory comments).)


                                                     16
something to the effect of “that’s a nigger job” on the sheet of paper assigning Ford to clean the

pit, (id. ¶ 29). These allegations, however revolting they may be, fall short of establishing a

hostile work environment.

       Plaintiff’s first allegation supporting his hostile work environment claim was a

derogatory statement that he did not hear directly, but rather of which he learned from a

coworker. He was told by Simmons that Arvelo called him a “black motherfucker.” (P’s 56.1

¶ 13.) While secondhand statements “should not be ignored,” such statements “are not as

impactful on one’s environment as are direct statements; consequently, they are less persuasive

in stating a hostile work environment claim.” Sletten v. LiquidHub, Inc., No. 13-CV-1146, 2014

WL 3388866, at *7 (S.D.N.Y. July 11, 2014). Further, Defendant immediately fired Arvelo.

(P’s 56.1 Resp. ¶ 15.) Where the harasser is a non-supervisory coworker, the employer is not

liable for that harassment unless it knew of the conduct and failed to take appropriate remedial

action. See Wiercinski v. Mangia 57, Inc., 787 F.3d 106, 113 (2d Cir. 2015); Whidbee v.

Garzarelli Food Specialties, Inc., 223 F.3d 62, 72 (2d Cir. 2000). Because Defendants took

swift remedial action, Plaintiff cannot support his claim of hostile work environment with

Arvelo’s statement.

       Plaintiff’s second allegation is that Rodriguez told Plaintiff that Patinella called Plaintiff a

“stupid nigger.” (P’s 56.1 Resp. ¶ 22.) As noted above, that allegation – which by Plaintiff’s

account was in any event also outside his presence – must be disregarded because it contradicts

Plaintiff’s deposition testimony.14




       14
          Plaintiff stated in his deposition that it was Rodriguez who used the slur, but there is no
evidence that Plaintiff ever complained to Defendants about any racist slur originating with
Rodriguez. (See P’s 56.1 Resp. ¶ 23.)


                                                     17
       Plaintiff’s third allegation has to do with a penis drawn on a mixing bag, (id. ¶ 37), but

Plaintiff failed to indicate how the drawing was discriminatory toward Plaintiff on account of his

race. Rather, Plaintiff merely states that “[Simmons] went to HR about a racist incident

involving Kiene but nothing was done,” (id. ¶ 37), without providing a single detail regarding the

incident, how it was racist, or how it injured Plaintiff. Perhaps the racist incident to which

Plaintiff is referring is his fourth allegation – Kiene’s statement that “police should shoot all the

blacks” – but Plaintiff never makes that connection. In any event, Kiene was also terminated

after a thorough investigation, so his misconduct cannot be attributed to Defendants.

       Plaintiff’s fifth allegation has to do with Ford writing the N word on an assignment sheet.

(Id. ¶ 29.) While any use of that word is a despicable act, there is nothing in the record to

suggest that the note was directed at Plaintiff. There is no evidence that Plaintiff assigned Ford

to clean the pit, that Plaintiff created the assignment sheet that Ford defaced, or that Ford wrote

the note for Plaintiff specifically, as opposed to writing it for the whole mixing department to

see. While “racial epithets need not be directed at an employee to contribute to a hostile work

environment,” Abdullah v. Panko Elec. & Maint., Inc., No. 08-CV-0579, 2011 WL 1103762, at

*13 (N.D.N.Y. Mar. 23, 2011), “whether racial slurs constitute a hostile work environment

typically depends upon the quantity, frequency, and severity of those slurs,” Schwapp v. Town of

Avon, 118 F.3d 106, 110-11 (2d Cir. 1997) (internal quotation marks omitted), and the severity is

reduced when the slur is not directed at the plaintiff himself, see Hill v. Frontier Tel. of

Rochester, Inc., No. 15-CV-6212, 2018 WL 1256220, at *6 (W.D.N.Y. Mar. 12, 2018).

       In sum, Plaintiff has alleged one secondhand comment that cannot be attributed to

Defendants, a racist remark that also cannot be attributed to Defendants, a lewd drawing, and one

use of a racial epithet that was not directed at Plaintiff, all over the course of nine years. Not one




                                                      18
of the incidents was physically threatening. Courts have dismissed hostile work environment

claims as insufficiently severe and pervasive that are based on a greater number of incidents,

including more severe forms of discrimination, over a shorter period. See Alfano v. Costello, 294

F.3d 365, 379 (2d Cir. 2002) (collecting cases); see Stembridge v. City of N.Y., 88 F. Supp. 2d

276, 286 (S.D.N.Y. 2000) (seven racially insensitive comments over three years, including one

instance of calling the plaintiff the N word, were not pervasive).

       Moreover, Plaintiff has “proffered no evidence that the alleged harassment interfered

with [his] job performance, a sine qua non of such a claim, notwithstanding that . . . [the]

comments may have been offensive.” Stepheny v. Brooklyn Hebrew Sch. for Special Children,

356 F. Supp. 2d 248, 265 (E.D.N.Y. 2005) (internal quotation marks and alterations omitted).

Accordingly, I find that Plaintiff cannot establish a hostile work environment claim under Title

VII, § 1981, or the NYHRL, and Defendants are entitled to summary judgment on those

claims.15

               Disparate Treatment and Retaliation

       Claims of discrimination and retaliation under Title VII are analyzed using the familiar

burden-shifting framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792


       15
           Because I agree with Defendants that Plaintiff has not established sufficiently severe or
pervasive workplace harassment, I need not address Defendants’ additional arguments regarding
Plaintiff’s hostile work environment claim. That said, Defendants misstated the appropriate
statute of limitations on Plaintiff’s Title VII claim. “Where a plaintiff’s Title VII claim alleges a
hostile work environment, the statute of limitations requires that only one alleged discriminatory
act demonstrating the challenged work environment occur within 300 days of filing; once that is
shown, a court and jury may consider the entire time period of the hostile environment in
determining liability.” Mohan v. City of N.Y., No. 17-CV-3820, 2018 WL 3711821, at *12
(S.D.N.Y. Aug. 3, 2018) (internal quotation marks and alterations omitted). Accordingly,
because some of Plaintiff’s allegations took place after January 5, 2015, (300 days before
Plaintiff filed his EEOC complaint), the pre-January 5, 2015 allegations may be considered on
this motion. But as discussed, even taking into account all of Plaintiff’s allegations, he cannot
establish a hostile work environment claim.


                                                     19
(1973). See Walsh v. N.Y.C. Hous. Auth., 828 F.3d 70, 74-75 (2d Cir. 2016) (discrimination

claims); Spencer v. Int’l Shoppes, Inc., 902 F. Supp. 2d 287, 293 (E.D.N.Y. 2012) (retaliation

claims). Under this framework, a plaintiff bears the initial and minimal burden of establishing a

prima facie case. See Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000). For a prima

facie case of discrimination, a plaintiff must demonstrate “(1) she was within the protected class;

(2) she was qualified for the position; (3) she was subject to an adverse employment action; and

(4) the adverse action occurred under circumstances giving rise to an inference of

discrimination.” Naumovski v. Norris, 934 F.3d 200, 214 n.39 (2d Cir. 2019) (internal quotation

marks omitted). “[T]o establish a prima facie case of retaliation, an employee must show [1]

participation in a protected activity known to the defendant; [2] an employment action

disadvantaging the plaintiff; and [3] a causal connection between the protected activity and the

adverse employment action.” Richardson v. Comm’n on Human Rights & Opportunities, 532

F.3d 114, 123 (2d Cir. 2008) (internal quotation marks omitted). “[C]laims brought under

Section 1981 and the NYHRL are also analyzed using the Title VII framework” laid out in

McDonnell Douglas. Dais v. Lane Bryant, Inc., 168 F. Supp. 2d 62, 71 (S.D.N.Y. 2001).

       Once a prima facie case is established, “a rebuttable presumption of discrimination

arises” and the burden of production shifts to the defendant “to articulate a legitimate,

nondiscriminatory reason” for the adverse employment action. Carlton v. Mystic Transp., Inc.,

202 F.3d 129, 134 (2d Cir. 2000). Once the defendant proffers a legitimate, nondiscriminatory

reason, the presumption drops away, and the plaintiff must prove that the reason offered by the

defendant was not its true reason but rather a pretext for unlawful discrimination. See Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000); Roge v. NYP Holdings, Inc., 257

F.3d 164, 168 (2d Cir. 2001); Slattery v. Swiss Reinsurance Am. Corp., 248 F.3d 87, 91 (2d Cir.




                                                     20
2001). The plaintiff must produce “sufficient evidence to support a rational finding that the

legitimate, non-discriminatory reasons proffered by the defendant were false, and that more

likely than not discrimination was the real reason for the employment action.” Weinstock, 224

F.3d at 42 (alterations and internal quotation marks omitted). “To get to the jury, ‘it is not

enough to disbelieve the employer; the factfinder must also believe the plaintiff’s explanation of

intentional discrimination.’” Id. (alterations omitted) (quoting St. Mary’s Honor Ctr. v. Hicks,

509 U.S. 502, 519 (1993)). “In short, the question becomes whether the evidence, taken as a

whole, supports a sufficient rational inference of discrimination.” Id. The ultimate burden of

persuasion remains with the plaintiff to show that the defendant intentionally discriminated.

Reeves, 530 U.S. at 143.

       Defendants argue that Plaintiff cannot establish a prima facie case, (Ds’ Mem. at 18-21),

but “[t]he burden of establishing a prima facie case is not onerous, and has been frequently

described as minimal.” Walsh, 828 F.3d at 75 (internal quotation marks omitted). And there are

circumstances in which a court will presume a plaintiff has established a prima facie case and

proceed to the next steps of the McDonnell Douglas framework. See id at 75-76 (“In part

because [plaintiff’s] burden at the prima facie stage is minimal, and because [plaintiff] does not

argue that [defendant] failed to proffer a legitimate, nondiscriminatory explanation for its

adverse employment action . . . [w]e thus proceed directly to the third step of the McDonnell

Douglas analysis . . . .”) (citation omitted); Terpstra v. Shoprite Supermarket, Inc., No. 17-CV-

6840, 2019 WL 3338267, at *5 (S.D.N.Y. July 25, 2019) (collecting cases), appeal docketed,




                                                     21
No. 19-2570 (2d Cir. Aug. 16, 2019). In this case I find it appropriate to skip past the first step

of McDonell Douglas.16

       There is no genuine dispute of fact regarding whether Defendants have articulated a

legitimate, nondiscriminatory, and nonretaliatory reason for Plaintiff’s termination. Plaintiff was

required to attend the Training because his job required him to receive and ship hazardous

materials and these aspects of the job were subject to Department of Transportation regulations.

(P’s 56.1 Resp. ¶¶ 49-51.) After Plaintiff questioned whether he had to attend, Defendants

confirmed that it was mandatory because such training was required every three years, and

Plaintiff had not received the Training during that span. (Id. ¶ 52.) Plaintiff saw the Training

announcement, (id. ¶ 54), received an email stating that he needed to attend, (id. ¶ 58), and was

told by his supervisor that the Training was mandatory, (id. ¶ 60), yet still did not attend the

Training, (id. ¶ 61). Even if Plaintiff never told anyone that he would not attend, which seems

doubtful, the undisputed evidence shows that Plaintiff expressed “concerns” about the Training,

(id. ¶ 57), Defendants discussed between themselves Plaintiff’s attendance, (id.), and Sowa

emailed Plaintiff, stating “I wanted to answer your question about the need of DOT Training for



       16
           I note, however, that I could grant summary judgment on the retaliation claims for
failure to make out a prima facie case based on Plaintiff’s failure to respond to a request to admit
that said, in substance, that Plaintiff never complained to a supervisor or manager that he was
being harassed based on race or another protected characteristic. (Manfredo Decl. Ex. 8 ¶ 5.)
Under Federal Rule of Civil Procedure 36(a)(3), “[a] matter is admitted unless, within 30 days
after being served [with a request for admission], the party to whom the request is directed serves
on the requesting party a written answer or objection.” Fed. R. Civ. P. 36(a)(3). “A matter
admitted under [Rule 36] is conclusively established unless the court, on motion, permits the
admission to be withdrawn or amended.” Id. 36(b). No such motion has been made here, nor
has any explanation for the failure to respond been provided. Accordingly, I could regard it as
conclusively established that Plaintiff failed to complain, see J&J Sports Prods., Inc. v. Mari,
No. 10-CV-455, 2012 WL 1004842, at *1 (E.D.N.Y. Mar. 23, 2012), and in the absence of
evidence of such a complaint, there would be no protected activity for which Plaintiff could have
been subjected to retaliation.


                                                     22
you.” (Sowa Aff. Ex. 1.) Plaintiff at the very least questioned whether he had to attend,

expressed some reluctance, and ultimately did not show up. Further, while Plaintiff denies that

he said he “wasn’t going to leave” the plant on September 15, 2016, (P’s 56.1 Resp. ¶ 70), he

does not deny that he was told to leave the plant, (see id. ¶¶ 67, 73), and he does not deny that he

went to HR instead of leaving, (id. ¶¶ 70, 73). In other words, while Plaintiff denies stating he

would not leave, he admits that he was told to leave but did not. Failure to attend the Training

and failure to leave the plant when directed are acts of insubordination that provide a sufficient

nondiscriminatory justification for his termination. See Silva v. Peninsula Hotel, 509 F. Supp. 2d

364, 385 (S.D.N.Y. 2007) (plaintiff’s insubordinate behavior provides ample justification for

adverse employment action); Ponniah Das v. Our Lady of Mercy Med. Ctr., No. 00-CV-2574,

2002 WL 826877, at *9 (S.D.N.Y. Apr. 30, 2002) (“Unwillingness to follow a supervisor’s

orders is a legitimate nondiscriminatory reason for terminating an employee’s employment.”),

aff’d sub nom. Das v. Our Lady of Mercy Med. Ctr., 56 F. App’x 12 (2d Cir. 2003) (summary

order).

          Plaintiff’s attempt to create a factual dispute by stating that he never intended to skip the

Training fails because the issue is not what Plaintiff subjectively intended; it is what Defendants

reasonably believed at the time of Plaintiff’s termination, and all of the evidence available to

Defendants at that time suggested that Plaintiff intended to skip the Training and was

insubordinate in doing so. (See P’s 56. Resp. ¶ 64 (Patinella told Plaintiff that he had to go to the

Training, but Plaintiff hung up on Patinella); id. ¶ 65 (Dionysius heard Plaintiff say, “I’m not

going”); id. ¶ 71 (Garrison heard Patinella say to Plaintiff, “What do you mean you’re not going

to leave? If you want to do it that way, I’ll just call the police and have them escort you out of

the building, so just get your stuff and go home.”); Disciplinary Memo (“[Plaintiff] stated that he




                                                       23
had already attended [the Training], so he did not need to go. [Patinella] then advised [Plaintiff]

that the training is a refresher course and as the Team Lead for the Chemical Warehouse, his

attendance was mandatory. Still, [Plaintiff] refused, and hung up on his Manager.”)). Plaintiff’s

conclusory assertion that he was not being insubordinate is insufficient on this motion to defeat

Defendants’ evidence that they had a legitimate, nondiscriminatory reason for terminating

Plaintiff. See Ghirardelli v. McAvey Sales & Serv., Inc., 287 F. Supp. 2d 379, 391 (S.D.N.Y.

2003) (no genuine issue of material fact where a plaintiff “pits sworn testimony against

speculation, conjecture and self-serving conclusions”), aff’d sub nom. Ghirardelli v. McAvey

Sales & Servs., Inc., 98 F. App’x 909 (2d Cir. 2004) (summary order).

       Typically, the McDonnell Douglas analysis would next shift the burden to Plaintiff to

show that the Defendants’ legitimate, nondiscriminatory justifications for Plaintiff’s termination

were mere pretexts for discrimination. “In such situations, plaintiff carries the ultimate burden of

persuasion and must produce evidence such that a rational finder of fact could conclude that the

adverse action taken against her was more likely than not a product of discriminatory animus.”

Kerman-Mastour v. Fin. Indus. Regulatory Auth., Inc., 814 F. Supp. 2d 355, 370 (S.D.N.Y.

2011) (internal quotation marks omitted). “Mere speculation is insufficient; a plaintiff must offer

specific, admissible evidence of pretext.” Fall v. N.Y. State United Teachers, 289 F. App’x 419,

421 (2d Cir. 2008) (summary order). But here, Defendants’ motion for summary judgment is

unopposed, and therefore Plaintiff has not provided any evidence that Defendants’ legitimate,

nondiscriminatory reason for Plaintiff’s termination was pretextual. Accordingly, because

Plaintiff has failed to satisfy his burden, Defendants are entitled to summary judgment on

Plaintiff’s discrimination and retaliation claims. See Holmes, 2017 WL 3535296, at *5

(“Plaintiff has failed to respond to Defendants’ motion for summary judgment, and therefore, has




                                                    24
not provided any evidence that Defendants’ legitimate, non-discriminatory reasons [for the

adverse employment action] are pretextual.”); see also Powell v. Consol. Edison Co. of N.Y.,

Inc., No. 97-CV-2439, 2001 WL 262583, at *8 n.10 (S.D.N.Y. Mar. 13, 2001) (where plaintiff

failed to respond to proffered legitimate reason with evidence of pretext, court considered claims

abandoned and dismissed).

       Even assuming Defendants’ motion was opposed, Plaintiff still would fail to establish

pretext. As Defendants argue, Plaintiff had worked at Chemprene for over two decades, yet no

adverse employment action had been taken against him until he did not attend the Training, even

though Plaintiff of course had belonged to a protected class throughout his entire employment

and even though Plaintiff had complained of discrimination in the workplace dating back to

2007. Further, Plaintiff was the only Chemprene employee whose attendance at the Training

was mandatory but who did not attend. (See P’s 56.1 Resp. ¶¶ 103-105.) Plaintiff therefore

cannot identify other similarly situated employees whose absences were excused and has offered

no evidence to rebut Defendants’ assertion that failure to attend the Training, and subsequent

refusal to leave the plant, were fireable offenses. Nor has he pointed to any racist or retaliatory

remarks on the part of Patinella or Myers, who made the decision to termination Plaintiff.

       The closest Plaintiff’s 56.1 Response comes to establishing pretext is the assertion that he

complained of Ford’s use of the N word two weeks before his termination. But “[t]emporal

proximity alone is insufficient to defeat summary judgment at the pretext stage.” Kwan v.

Andalex Grp. LLC, 737 F.3d 834, 847 (2d Cir. 2013). Accordingly, having offered insufficient

evidence to establish that Defendants’ termination of Plaintiff was pretextual, Plaintiff cannot




                                                     25
satisfy the third prong of the McDonnell Douglas test, and his Title VII, § 1981, and NYHRL

discrimination and retaliation claims are dismissed.17

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion for summary judgment is granted. The

Clerk of Court is respectfully directed to terminate the pending motion, (Doc. 62), enter

judgment for Defendants, and close the case.18

SO ORDERED.

Dated: October 24, 2019
       White Plains, New York

                                                     _____________________________
                                                      CATHY SEIBEL, U.S.D.J.




       17
          My ruling with regard to Plaintiff’s NYHRL claim applies to all Defendants, as I agree
with Defendants that Patinella and Garrison also cannot be found liable as aiders and abettors
because Chemprene, the principal actor here, is not liable. See Hughes v. Twenty-First Century
Fox, Inc., 304 F. Supp. 3d 429, 451 (S.D.N.Y. 2018).
       18
         Mr. Santos is directed to supply a copy of this Opinion and Order to Plaintiff, who may
not be aware of his lawyer’s failings in this case.


                                                    26
